DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 and 2/21/21 has been entered.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Scott G. Ulrich on 2/26/21. 
The application has been amended as follows:
In the claims: 
	33. (Currently Amended) A spectacle lens for an imaging optical unit for generating a virtual image of an initial image represented on an image generator, the spectacle lens comprising: 

	an input coupling section that couples an imaging beam path emanating from the initial image in between the inner surface and the outer surface of the spectacle lens; 
	an output coupling structure provided in the spectacle lens that couples the imaging beam path out from the spectacle lens in the direction of the eye of the user; and 
	a reflection surface disposed exclusively between the input coupling section and the output coupling structure in a region of the outer surface, 
	wherein the imaging beam path is guided by reflections between the inner surface and the outer surface to the output coupling structure, and 
	wherein the reflection surface is curved concavely as viewed from an interior of the spectacle lens and the curvature of which differs from a basic curvature of the outer surface of the spectacle lens such that the reflection surface has an increased concavity relative to the basic curvature of the outer surface.

Allowable Subject Matter
Claim(s) 16-33 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior art of record neither anticipates nor renders obvious all the limitations of claim 16 for a spectacle lens including “the reflection surface is either indented or curved oppositely from the inner surface concavely as viewed from an interior of the spectacle lens and the curvature of [[which]] the reflection 
Regarding claim 33, the prior art of record neither anticipates nor renders obvious all the limitations of claim 33 for a spectacle lens including “an outer surface that has a spherical basic curvature and faces away from the eye of the user, a reflection surface disposed exclusively between the input coupling section and the output coupling structure in a region of the outer surface, wherein the reflection surface is curved concavely as viewed from an interior of the spectacle lens and the curvature of which differs from a basic curvature of the outer surface of the spectacle lens such that the reflection surface has an increased concavity relative to the basic curvature of the outer surface”, along with the other claimed limitations of claim 33.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234